 
EXHIBIT 10.1
 
FIRST AMENDMENT
TO
CREDIT AGREEMENT
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
October 29, 2002, and is entered into by and among GEORGIA-PACIFIC CORPORATION,
a Georgia corporation (the “Company”), each of the Lenders (as defined in the
Credit Agreement referred to below) signatory hereto, and BANK OF AMERICA, N.A.,
as administrative agent for itself and the Lenders (in its capacity as
administrative agent, the “Administrative Agent”).
 
RECITALS
 
A.    The Company, the Lenders party thereto, and the Administrative Agent are
parties to the Credit Agreement (Senior Capital Markets Bridge Facility), dated
as of August 16, 2002 (the “Credit Agreement”), pursuant to which the
Administrative Agent and the Lenders have extended a credit facility to the
Company.
 
B.    The Company has requested that the Lenders agree to amendments to the
Credit Agreement as set forth herein.
 
C.    The Lenders are willing to amend the Credit Agreement, subject to the
terms and conditions of this First Amendment.
 
NOW, THEREFORE, in consideration of the agreements and provisions herein
contained and for other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
 
Section 1.  Definitions.  Any capitalized term used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.
 
Section 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended, effective as of the date of this First Amendment becomes effective in
accordance with Section 4 hereof, as follows:
 
2.01    Amendment to Section 1.01.
 
(a)    The definition of “Principal Subsidiary” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
inserting the following new definition in replacement thereof:
 
“Principal Subsidiary” means each of the following: each of the Persons
identified on Schedule 1.01(B) so long as such Person remains a Subsidiary of
the Company; any Subsidiary of the Company designated by the Company as a
“Principal Subsidiary”; and any other Subsidiary of the



--------------------------------------------------------------------------------

 
Company having assets constituting at least 10% of the Total Assets.
 
Schedule 1.01(B) is attached hereto as Exhibit B.
 
2.02    Amendments to Section 8.04.  Section 8.04 of the Credit Agreement is
hereby amended as follows:
 
(a)    Section 8.04 of the Credit Agreement is hereby amended as follows: by
deleting the word “or” after subsection (f) therein.
 
(b)  Section 8.04(g) of the Credit Agreement is hereby amended by deleting such
Section 8.04(g) in its entirety and inserting in replacement thereof the
following new Section 8.4(g):
 
(g) the Company may contribute, distribute or dividend all of its holdings of
capital stock of Unisource to a Principal Subsidiary; provided that (i) such
Principal Subsidiary (A) is a direct or indirect wholly-owned Subsidiary of the
Company and (B) has executed and delivered, or caused to be executed and
delivered, all relevant documentation of the types set forth in clauses (a) and
(b) in Section 7.13, and (ii) immediately after giving effect to such
contribution, distribution or dividend, all of the capital stock of Unisource
constitutes all or substantially all the assets of such Principal Subsidiary; or
 
(c)    Section 8.04 of the Credit Agreement is hereby amended by adding the
following new subsection (h) to such Section 8.04:
 
(h) the Company may lease (as a lessor or sublessor) any warehouse or
distribution facility, including any office space contained therein, to a
Restricted Subsidiary or a Principal Subsidiary so long as (A) such lease does
not materially interfere with the conduct of the business of the Company and (B)
such lease is on fair and reasonable terms and conditions substantially as
favorable to the Company as would be obtainable by the Company at the time in a
comparable arm’s length transaction with a Person other than an Affiliate of the
Company.
 
2.03  Amendment to Section 8.08.  Section 8.08 of the Credit Agreement is hereby
amended by deleting such Section 8.08 in its entirety and inserting the
following new Section 8.08 in replacement thereof:
 
“8.08    Leverage Ratio.  The Company shall not permit the Leverage Ratio as of
the end of any fiscal quarter of the Company



2



--------------------------------------------------------------------------------

 
set forth below to be greater than the percentage set forth below opposite such
fiscal quarter:
 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Percentage

--------------------------------------------------------------------------------

 
December 28, 2002
  
70.00
%
March 29, 2003
  
70.00
%
June 28, 2003
  
67.50
%
September 27, 2003
  
67.50
%

 
2.04    Amendment to Section 8.10.  Section 8.10 of the Credit Agreement is
hereby amended by deleting such Section 8.10 in its entirety and inserting the
following new Section 8.10 in replacement thereof:
 
“8.10    Interest Coverage Ratio.  The Company shall not permit the Interest
Coverage Ratio as of the end of any fiscal quarter of the Company set forth
below to be less than the ratio set forth opposite such fiscal quarter:
 
Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

December 28, 2002
  
2.50 to 1.00
March 29, 2003
  
2.50 to 1.00
June 28, 2003
  
2.75 to 1.00
September 27, 2003
  
2.75 to 1.00

 
2.05    Amendment to Section 10.12.  Section 10.12 of the Credit Agreement is
hereby amended by deleting such Section 10.12 in its entirety and inserting the
following new Section 10.12 in replacement thereof:
 
10.12    Release from Subsidiary Guaranty.  The Administrative Agent is hereby
authorized and directed to release any Principal Subsidiary from the Subsidiary
Guaranty (Senior Capital Markets Bridge Facility) in connection with any
disposition or merger of such Principal Subsidiary permitted hereunder or any
sale of all or substantially all of the assets of such Principal Subsidiary
permitted hereunder. In addition, if more than 50% of the capital stock or other
ownership interest of Unisource or of Unisource Parent is sold to the extent
permitted hereunder, then the Administrative Agent is hereby authorized and
directed to (i) release Unisource from the Subsidiary Guaranty (Senior Capital
Markets Bridge Facility), in the case of the sale of more than 50% of the
capital stock of Unisource, or (ii) release both Unisource Parent and Unisource
from the Subsidiary Guaranty (Senior Capital Markets Bridge Facility), in the
case of the sale of more



3



--------------------------------------------------------------------------------

 
than 50% of the capital stock or other ownership interest of Unisource Parent.
 
Section 3.    Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this First Amendment, the
Company hereby represents and warrants that:
 
3.01    No Default.  At and as of the date of this First Amendment and at and as
of the Effective Date and both prior to and after giving effect to this First
Amendment, no Default or Event of Default exists.
 
3.02    Representations and Warranties True and Correct.  At and as of the date
of this First Amendment and at and as of the Effective Date and both prior to
and after giving effect to this First Amendment, each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents is
true and correct in all respects.
 
3.03    Corporate Power, Etc.
 
(a)    The Company (i) has all requisite corporate power and authority to
execute and deliver, and to perform its obligations under, this First Amendment
and (ii) has taken all corporate action necessary to authorize the execution and
delivery by it of, and the performance by it of its obligations under, this
First Amendment.
 
(b) Each of the Principal Subsidiaries party to the Consent (as such term is
defined in Section 4.01(b) hereof) (i) has all requisite corporate power and
authority to execute, deliver and perform the Consent and (ii) has taken all
action, corporate or otherwise, necessary to authorize the execution, delivery
and performance by such Principal Subsidiary of the Consent.
 
3.04    No Conflict.  The execution, delivery and performance by the Company of
this First Amendment and the execution, delivery and performance by each of the
Principal Subsidiaries of the Consent, in each case will not (i) conflict with
or result in any breach or violation of any provision of the certificate or
articles of incorporation or by-laws (or other organizational documents) of the
Company or any of its Subsidiaries, (ii) result in any breach or violation of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of a Lien upon
any of the properties or assets of the Company or any of its Subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease agreement or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or to
which any of their respective properties or assets are subject, (iii) require
any consent, approval, authorization or permit of, or filing with or
notification to, any third party or any Governmental Authority, or (iv) violate
any order, writ, injunction, decree, judgment, ruling, law, statute, rule or
regulation of any Governmental Authority.



4



--------------------------------------------------------------------------------

 
3.05    Binding Effect.
 
(a)    This First Amendment has been duly executed and delivered by the Company,
and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(b)    The Consent has been duly executed and delivered by each Principal
Subsidiary party thereto, and constitutes the legal, valid and binding
obligation of such Principal Subsidiary enforceable against such Principal
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally, and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
Section 4.    Conditions.  This First Amendment and the effectiveness of the
amendments set forth in Section 2 hereof shall be effective as of October 29,
2002 (the “Effective Date”) upon the satisfaction in full in the judgment of the
Administrative Agent and the Required Lenders of each of the following
conditions precedent set forth in this Section 4:
 
4.01     Execution of the First Amendment and Receipt of other Documents.
 
(a)    The Company, the Administrative Agent and the Required Lenders shall have
executed an original counterpart of this First Amendment and shall have
delivered (including by way of facsimile transmission) the same to the
Administrative Agent.
 
(b)    The Administrative Agent shall have received an original or facsimile
counterpart of the Guarantor Acknowledgment and Consent in the form of Exhibit A
attached hereto (the “Consent”) duly executed and delivered by each of the
Principal Subsidiary parties thereto.
 
4.02     Fees and Expenses.  The Company shall have paid to the Administrative
Agent all unpaid costs and expenses (including reasonable fees and expenses of
counsel for the Administrative Agent) incurred by the Administrative Agent in
connection with the Credit Agreement and any other Loan Document.
 
Section 5.  General Confirmations and Amendments.
 
5.01     Continuing Effect.  Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.



5



--------------------------------------------------------------------------------

 
5.02    No Waiver.  This First Amendment is limited as specified and the
execution, delivery and effectiveness of this First Amendment shall not operate
as a modification, acceptance or waiver of any provision of the Credit Agreement
or any other Loan Document, except as specifically set forth herein.
 
5.03    References.
 
(a)    From and after the Effective Date, (i) the Credit Agreement, the other
Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
First Amendment and (ii) all of the terms and provisions of this First Amendment
are hereby incorporated by reference into the Credit Agreement as if such terms
and provisions were set forth in full therein.
 
(b)    From and after the Effective Date, (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended hereby and (ii) all references in the Credit Agreement, the other Loan
Documents or any other agreement, instrument or document executed and delivered
in connection therewith to “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.
 
Section 6.  Miscellaneous.
 
6.01    Governing Law.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
6.02    Severability.  The provisions of this First Amendment are severable, and
if any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this First Amendment in any jurisdiction.
 
6.03    Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.
 
6.04    Headings.  Section headings in this First Amendment are included herein
for convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
 
6.05    Binding Effect; Assignment.  This First Amendment shall be binding upon
and inure to the benefit of the Company, the Administrative Agent and the
Lenders and their respective successors and assigns; provided, however, that the
rights and obligations of the Company under this First Amendment shall not be
assigned or delegated without the prior written consent of the Administrative
Agent and the Lenders.



6



--------------------------------------------------------------------------------

 
6.06    Expenses.  The Company agrees to pay the Administrative Agent upon
demand for all reasonable expenses, including reasonable fees of attorneys and
paralegals for the Administrative Agent (who may be employees of the
Administrative Agent), incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this First Amendment and any other
document required to be furnished herewith.
 
[Signature pages follow]



7



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
GEORGIA-PACIFIC CORPORATION
By:
 
/s/    Phillip M. Johnson      

--------------------------------------------------------------------------------

Name
 
Phillip M. Johnson
Title:
 
Vice President and Treasurer

 
 
BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender
By:
 
/s/    Michael Balok

--------------------------------------------------------------------------------

Name
 
MICHAEL BALOK
Title:
 
Managing Director

 
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
By:
 
/s/    Edmund Kearns        

--------------------------------------------------------------------------------

Name
 
Edmund Kearns
Title:
 
Authorized Signatory

 
[Signature page to First Amendment]